ORDER

LARRY K. LENORA, Chief Justice.
NOW, on this 18th day of March 3004, the Court having received a copy of the defendant, Faith Green’s written pleading, and the Court having examined the same and being advised in the premises FINDS and ORDERS as follows:
THE COURT FINDS that a portion of the pleading filed by the defendant is in the nature of a request for a stay of judgment.
THE COURT FURTHER FINDS that the motion fails to meet the requirements set forth in Title 2, Section 107 of the Sac and Fox Code for direct relief from this Court.
IT IS, THEREFORE, ORDERED BY THE COURT, that the defendant’s request to this Court for a stay of execution of the judgment is hereby denied without prejudice to defendant seeking such relief from the Tribal District Court.
THE COURT FURTHER ORDERS that this action shall be without prejudice to any other appeal rights that the defendant desires to pursue so long as the same are properly filed and therefore within this Court’s jurisdiction to rale upon.